UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33503 BLUEKNIGHTENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8536826 (IRS Employer Identification No.) Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, Oklahoma 74136 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (918) 237-4000 SemGroup Energy Partners, L.P. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 21, 2009, there were 21,557,309 common units and 12,570,504 subordinated units outstanding. Explanatory Note This amendment to our quarterly report on Form 10-Q/A (this "Amendment") is being filed to amend our quarterly report on Form 10-Q for the quarter ended June 30, 2009, which was originally filed on August 24, 2009 (the "Original Filing"). The consolidated financial statements for the three and six months endedJune 30, 2009 and related disclosures in this Amendment have been restated in accordance with the changes described below. In March 2010, we concluded that it was necessary to amend the Original Filing in order to restate our consolidated financial statements for the three and six month periods endedJune 30, 2009 torecord additional interest expense of $1.4 million for both the three and six month periods.The additional interest expense results from the application of the interest method of accounting as required by accounting principles generally accepted in the United States, and relates to additional interest payments as specified in our credit agreement.Our creditagreement requiresus to pay additional interest on October 6, 2009, April 6, 2010, October 6, 2010 and April 6, 2011, equal to the product of (i) the sum of the total amount of term loans then outstanding plus the aggregate commitments under the revolving credit facility and (ii) 0.50%, 0.50%, 1.00% and 1.00%, respectively. As a result of this Amendment, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed as exhibits to our Original Filing, have been revised, re-executed and re-filed as of the date of this Amendment. No attempt has been made in this Amendmentto modify or update the disclosures in the Original Filing except for the changes to the consolidated financial statements described above, certain clarifying disclosures, and related changes to "Part I.Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations" and "Part I. Item 4. Controls and Procedures." Subsequent to the date of the Original Filing,we changedour name to Blueknight Energy Partners, L.P. This Amendment does not reflectthis name change other than as indicated on the cover page of this Amendment. Except for the amended and restated information as discussed above, this Amendment continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events unless otherwise indicated in this Amendment.Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context.This Amendment should be read in conjunction with our filings made with theSecurities and Exchange Commissionsubsequent to the Original Filing, including any amendments to those filings. TABLE OF CONTENTS Page PART I. - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of December 31, 2008 and June 30, 2009 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2009 2 Consolidated Statements of Changes in Partners’ Capital (Deficit) for the Six Months Ended June 30, 2009 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 PART II. - OTHER INFORMATION 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 48 Item 3. Defaults Upon Senior Securities 49 Item 5. Other Information 49 Item 6. Exhibits 49 i PART I.FINANCIAL INFORMATION Item 1.Financial Statements SEMGROUP ENERGY PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (in thousands, except per unit data) As of December 31, 2008 As of June 30, 2009 (Restated) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $554and $429 at December 31, 2008 and June 30, 2009, respectively 8,342 9,003 Receivables from related parties, net of allowance for doubtful accounts of $0 for both dates Prepaid insurance Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $80,277 and $89,502 at December 31, 2008 and June 30, 2009,respectively 284,489 281,933 Goodwill Debt issuance costs Intangibles and other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Current liabilities: Accounts payable $ $ Payables to related parties Accrued interest payable Accrued property taxes payable Interest rate swap settlements payable Unearned revenue Accrued payroll Other accrued liabilities Current portion of capital lease obligations Total current liabilities Long-term debt Long-term capital lease obligations 11 Commitments and contingencies (Notes5 and 13) Partners’ capital (deficit): Common unitholders (21,557,309 units issued and outstanding for both dates) Subordinated unitholders (12,570,504 units issued and outstanding for both dates) ) ) General partner interest (2.0% interest with 690,725 general partner units outstanding for both dates) ) ) Total Partners’ capital (deficit) ) ) Total liabilities and Partners’ capital (deficit) $
